I shall concur with the chief judge; whose opinion I regard as carefully expressed and convincing in its reasoning. The question for us is, in the first place, whether, *Page 166 
notwithstanding its embodiment in the Labor Law, we may treat the statutory provision, in question, as a health law and, in the next place, if we may do so, whether its enactment is a reasonable exercise of the police power of the state, which the courts should give effect to. I am of the opinion that its being placed in the Labor Law furnishes no adequate reason for limiting its reading and construction by those considerations, which appertain to laws passed, strictly, in the interest of labor; if, from its association with other provisions, in pari materia, a different and independent purpose is disclosed. To deprive a health law of its intended operation, because it is not found in the statute book under that, or a kindred, title, would be, in my opinion, to apply an unreasonable and an unsatisfactory test of its validity. If the court concludes that the intent of an enactment in some valid exercise of the police power is to regulate some particular trade, or occupation, then, clearly, it should be quite immaterial under what heading it appears to be classified in the statutes. It would not do to nullify the will of the people upon so technical and narrow a consideration. Therefore, I think we may proceed, beyond that ground, to the determination of the question whether, if a health law, the 110th section of this article VIII was reasonable and, therefore, a valid exercise of the police power. If it stood alone, unaccompanied and unexplained by cognate provisions, I should incline to the view that the enactment was unconstitutional. It might, justly, be held to fall within that class of legislation, which has received judicial condemnation; because, as a regulation of the hours of the employed, its object would appear to be for their protection against the exaction of a disproportionate amount of work for the wages paid. That would be to infringe upon the liberty of contract. But I think we must read the section in connection with those sections which immediately follow, and then it is that we find it to be made certain that the object of the legislative enactment had relation to the conservation of the public health. We perceive that the legislature is dealing with the workings of a business conducted upon a scale, calling for the employment *Page 167 
of more or less laborers, and which is affected by a public interest, in the sense that the food product may, sensibly depend for its healthfulness upon the observance of sanitary rules and precautions. Such precautionary regulations may involve, as well, the establishment of proper conditions to insure the maintenance of the normal vitality of the workman, as the wholesomeness of the general environment. We must presume that the legislative body was animated by a reasonable intention to promote the public welfare and if the courts can give effect to it, because tending to guard the public health, they should, unhesitatingly, do so. Legislation will not be allowed, arbitrarily, to interfere with the personal liberty of the citizen, under the specious guise of an exercise of the police power, and therefore it is, that our courts may supervise, as a judicial question, a determination of the legislature to exercise the police power in restraint of some trade, or calling. It is true that the tendency has been growing in the direction of an excess of paternalism in government and that the courts of this and of other states have, rather, hastened to uphold legislative interference with the pursuits of citizens, upon any plausible pretext of its being in furtherance of the general welfare. The Federal Supreme Court has, in the broadest terms, recognized the power of the individual states to exercise a police power of internal regulation; when the object is to promote by reasonable laws the public safety, health and comfort. To the legislative body is conceded the power to govern men and the affairs of men, through the establishment of such rules and regulations as may be conducive to the public betterment, because tending to the protection of the lives, health and comfort of persons and the protection of property, and that concession has been, in my opinion, at times, more broadly made in the decisions of the courts, than the conservative spirit of our democratic form of government will justify. But that the legislature has, and should have, the broadest authority to exercise a police power of internal regulation, in the direction of protecting the peace, the safety and *Page 168 
the health of the community I fully concede. In this law, which restricts the working hours of employés in bakery and confectionery establishments, I think we may, fairly, perceive a statutory regulation, reasonably promotive of the public health, because compelling the master of such an establishment to conduct it in a manner, the least capable of affecting his product prejudicially. We may, not unreasonably, assume that an employé may work too long for his health under the conditions, and that an impaired vitality and the possible development of organic diseases may be the result. If, to obviate the possible consequences to the consumer of the food manufactured, the legislature determines to interfere, by limiting, among other regulations, the hours of the workman, I do not think we should hold the interference to be without reason.